Case 4:19-cr-00135 Document 1 Filed on 02/21/19 in TXSD Page 1 of 21

Un|ted States Couns
Southern Distrlci of Toxn
UNITED sTATEs DIsTRICT CoURT F ' LE D
soUTHERN DIsTRIcT oF TEXAs FEB 21 2019

HOUSTON DIVISION
Davld J. Brad|ey, C|erk ot Court
UNITED STATES OF AMERICA

V. CRIMINAL N().

§
§
§
RAFAEL E.PINTo-FRANCESCHI § UNDER SJA? CR 13 5
§
§

and
FRANZ H. MULLER-HUBER

MT_I\LFH‘J_I
THE GRAND JURY CHARGEs;

QM
(Conspiracy - 18 U.S.C. § 371)

Introduction
At all relevant times, unless otherwise specified:
l. The Foreign Corrupt Practices Act of 1977 (“FCPA”), as amended,
Title 15, United States Code, Sections 78dd-l, et seq., was enacted by Congress for
the purpose of, among other things, making it unlawful to act corruptly in furtherance
of an offer, promise, authorization, or payment of money or anything of value,

directly or indirectly, to a foreign official for the purpose of obtaining or retaining

Case 4:19-cr-00135 Document 1 Filed on 02/21/19 in TXSD Page 2 of 21

business for, or directing business to, any person.

2. Petroleos de Venezuela S.A. (“PDVSA”) was the Venezuelan state-
owned and state-controlled oil company. PDVSA and its subsidiaries were
responsible for the exploration, production, refining, transportation, and trade in
energy resources in Venezuela and provided funding for other operations of the
Venezuelan govemment. PDVSA Services, Inc. (“PSI”) was the U.S.-based affiliate
of PDVSA located in Houston, Texas, that, at various times, was responsible for
international purchasing on behalf of PDVSA. Bariven S.A. was the PDVSA
procurement subsidiary responsible for equipment purchases PDVSA and its
wholly owned subsidiaries, including PSI and Bariven S.A. (hereinafter collectively
referred to as “PDVSA”) were “instrumentalities” of the Venezuelan government as
that term is used in the FCPA, Title 15, United States Code, Section 78dd-
2(h)(2)(A). PDVSA officers and employees were “foreign officials” as that term is
used in the FCPA, Title 15 , United States Code, Sections 78dd-2(h)(2)(A).

3. PDVSA awarded contracts for energy services and equipment in a
number of ways, including through a competitive bidding process. In some
instances, PDVSA also awarded sole source contracts

4. “Company A,” a company whose identity is known to the Grand Jury,
was a U.S.-based supplier of industrial equipment that was incorporated in the

United States. Company A was thus a “domestic concem” as that term is used in

Case 4:19-cr-00135 Document 1 Filed on 02/21/19 in TXSD Page 3 of 21

the FCPA, Title 15, United States Code, Section 78dd-2(h)(l). Company A and its
affiliates were PDVSA’s exclusive supplier of heavy equipment manufactured by
another company headquartered in the United States.

5. “Company A’s Affiliate,” a company Whose identity is known to the
Grand Jury, was a Curacao-based company affiliated with Company A.

The Defendants and Their Co-Conspirators

6. Defendant RAFAEL ENRIQUE PINTO FRANCESCHI
(“PINTO”) was a Venezuelan national and resident of the United States. PINTO
was employed as a sales representative for Company A. PINT() was thus a
“domestic concem” and an officer, director, employee, and agent of a “domestic
concem,” and a stockholder thereof acting on behalf of a “domestic concem” as
those terms are used in the FCPA, Title 15, United States Code, Section 78dd-
2(h)(l).

7. Defendant FRANZ HERMAN MULLER HUBER (“MULLER”)
was a Venezuelan national and resident of the United States. MULLER was the
President of Company A. MULLER was thus a “domestic concem” and an ofticer,
director, employee, and agent of a “domestic concem,” and a stockholder thereof
acting on behalf of a “domestic concem” as those terms are used in the FCPA, Title

15, United States Code, Section 78dd-2(h)(l).

Case 4:19-cr-00135 Document 1 Filed on 02/21/19 in TXSD Page 4 of 21

8. Jose Orlando Camacho (“Camacho”), who has been charged separately,
was a dual Venezuelan and United States citizen who resided in the Southem District
of Texas. Between approximately 2004 and 2013, Camacho was employed by
PDVSA. During that time, Camacho held a number of positions related to
procurement, including serving as a sourcing supervisor and planning and
procurement manager for PSI.

9. Ivan Alexis Guedez (“Guedez”), who has been charged separately, was
a United States citizen who resided in the Southem District of Texas. Between
approximately 2006 and 2011, Guedez was employed by PSI. During that time,
Guedez held a number of positions related to procurement, including serving as the
purchasing manager for PSI.

10. “Official A,” an individual whose identity is known to the Grand Jury,
was a Venezuelan national and resident of the United States. Until approximately
2009 or 2010, Official A was employed by PSI as a buyer.

ll. During their employment at PDVSA, Camacho, Guedez, and Official
A (together the “PDVSA officials”) Were each a “foreign official” as that term is
used in the FCPA, Title 15, United States Code, Section 78dd-2(h)(2)(A).

Other Entities
12. “Shell Company A,’i whose identity is known to the Grand Jury, was a

company organized under the laws of Panama.

Case 4:19-cr-00135 Document 1 Filed on 02/21/19 in TXSD Page 5 of 21

13. The “Swiss Account” was a bank account in Switzerland in the name
of Shell Company A.

14. The “Panama Account” was a bank account in Panama held in the name
of one of PINTO’s associates

15 . The “Puerto Rico Account” was a bank account in Puerto Rico in the
name of a corporate entity whose identity is known to the Grand Jury.

The Conspiracy

16. Beginning in or around 2009 and continuing through at least 2013, in

the Southem District of Texas, and elsewhere, the defendants,

RAFAEL ENRIQUE PINTO FRANCESCHI and
FRANZ HERMAN MULLER HUBER

did willfully and knowingly conspire, confederate, and agree with others known and
unknown to the Grand Jury to commit offenses against the United States, that is, to
willfully make use of the mails and means and instrumentalities of interstate
commerce corruptly in furtherance of an offer, payment, promise to pay, and
authorization of the payment of any money, offer, gift, promise to give, and
authorization of the giving of anything of value to a foreign official and to a person,
while knowing that all and a portion of such money and thing of value would be and
had been offered, given, and promised to a foreign official, for purposes of: (i)
influencing acts and decisions of such foreign official in his official capacity; (ii)

inducing such foreign official to do and omit to do acts in violation of the lawful

5

Case 4:19-cr-00135 Document 1 Filed on 02/21/19 in TXSD Page 6 of 21

duty of such official; (iii) securing an improper advantage; and (iv) inducing such
foreign official to use his influence With a foreign government and agencies and
instrumentalities thereof to affect and influence acts and decisions of such
government and agencies and instrumentalities, in order to assist Company A,
PINTO, and MULLER in obtaining and retaining business for and with, and
directing business to, Company A and others, in violation of the Foreign Corrupt
Practices Act, Title 15 , United States Code, Section 78dd-2(a).
Manner and Means of the Conspiracy

17. The manner and means by which PINTO, MULLER, and their co-
conspirators sought to accomplish the purpose of the conspiracy included, among
other things, the following, while in the Southem District of Texas and elsewhere:

18. PINTO and the PDVSA officials agreed that in exchange for bribe
payments, which they called “commissions,” the PDVSA officials would assist
Company A in its business with PDVSA. PINTO, and later MULLER, would
receive kickbacks as part of the scheme. They agreed that they would take three
percent of each payment that PDVSA made to Company A and split it equally
amongst themselves

19. PINTO and MULLER, together with others, paid bribes to the
PDVSA officials through the use of interstate and foreign wires in order to secure

an improper advantage, influence acts and decisions of the PDVSA officials in their

Case 4:19-cr-00135 Document 1 Filed on 02/21/19 in TXSD Page 7 of 21

official capacities, and induce the PDVSA officials to do and omit to do certain acts,
including, but not limited to:
a. taking steps to ensure that end users at PDVSA would request a certain
brand of equipment for Which Company A was a distributor, resulting
in additional business from PDVSA for Company A;

b. providing PINTO with inside information regarding PDVSA;

c. assisting Company A in receiving payment for previously awarded
PDVSA business, including by requesting payment priority for
Company A over other vendors.

20. Beginning in or around 2009 and continuing through at least 2013, the
conspirators agreed that three percent of every payment made by PDVSA to
Company A would be split as bribe payments and kickbacks as follows:

a. initially, as an even four-way split between bribes to Camacho, Guedez,

and Official A, and kickbacks to PINTO;

b. after Official A’s employment at PDVSA was terminated in

approximately 2009 or 2010, as an even three-way split between
Camacho, Guedez, and PINTO; and
c. from in or around March 2012, MULLER received 0.5% while

Camacho, Guedez, and PINTO evenly split the remaining 2.5%.

Case 4:19-cr-00135 Document 1 Filed on 02/21/19 in TXSD Page 8 of 21

21. MULLER, together with others, caused bribe payments to be wired
from Company A’s Affiliate’s bank account in Curacao to the Swiss Account.
22. Guedez maintained a spreadsheet tracking the amounts paid into the
Swiss Account from Company A’s Affiliate, and the amounts disbursed from the
Swiss Account to the foreign officials, PINTO, and MULLER.
23. PINT() and MULLER, together with others, attempted to conceal, and
did in fact conceal, the nature, source, and ownership of the bribes and kickbacks,
by:
a. Providing Guedez and Camacho with information regarding PDVSA’s
payments to Company A, which Guedez used to create false invoices in
the name of Shell Company A;

b. Causing invoices from Shell Company A to be paid, despite knowing that
Shell Company A had not provided any services to Company A or
Company A’s Affiliate;

c. Communicating about the scheme using their personal email accounts,

rather than their official Company A email accounts.

24. Over the course of the scheme, PINTO and MULLER caused

Company A’s Affiliate to wire in excess of $3 million to the Swiss Account.

Case 4:19-cr-00135 Document 1 Filed on 02/21/19 in TXSD Page 9 of 21

Overt Acts

25. In furtherance of the conspiracy and to achieve the objects thereof, at
least one of the co-conspirators committed or caused to be committed, in the
Southem District of Texas and elsewhere, at least one of the following overt acts,
among others:

26. In or about 2009, PINT(), Camacho, Guedez, and Official A met at a
restaurant on Westheimer Road in Houston, Texas, and discussed and agreed upon
the bribery scheme.

27. On or about July l, 2009, PINT() sent an email to Camacho, requesting
that Camacho forward the email on to foicial A and discussing purchase orders that
were, as translated into English, “under the commission agreement to date . . .”

28. On or about August 3, 2010, PINTO sent an email to Camacho and
Guedez, listing purchase orders for which Company A had been paid and noting the
three-percent calculation to be paid as part of the scheme. In the email, PINTO
distinguished between one invoice, for which “el pelon” (a nickname for Official A)
should receive a portion of the commission payment, and two invoices for which “el
pelon” was not to receive a portion.

29. On or about February 16, 2011, PINTO sent an email to Camacho and
Guedez listing purchase orders for which Company A had been paid and noting the

three-percent calculation for this group of invoices as $167,601.99.

Case 4:19-cr-00135 Document 1 Filed on 02/21/19 in TXSD Page 10 of 21

30. On or about February 2l, 2011, Guedez emailed MULLER a false
invoice in the amount of$l67,601.99 in the name of Shell Company A. The invoice
falsely stated, in Spanish, that Shell Company A had performed consulting services
for Company A’s Affiliate and directed Company A’s Affiliate to send payment to
the Swiss Account, notwithstanding that Shell Company A had not performed any
services for Company A or Company A’s Affiliate.

31. On or about March 10, 2011, MULLER caused $l67,601.99 to be
wired to the Swiss Account.

32. On or about April 2, 2012, PINTO sent an email to Camacho and
Guedez listing purchase orders for which Company A had been paid and noting the
three-percent calculation for this group of invoices as $159,542.98.

33. On or about April 3, 2012, Guedez emailed MULLER a false invoice
in the amount of $159,542.98 in the name of Shell Company A. The invoice falsely
stated, in Spanish, that Shell Company A had performed consulting services for
Company A’s Affiliate and directed Company A’s Affiliate to send payment to the
Swiss Account, notwithstanding that Shell Company A had not performed any
services for Company A or Company A’s Affiliate.

34. On or about April 10, 2012, MULLER caused $159,542.98 to be sent

to the Swiss Account.

10

Case 4:19-cr-00135 Document 1 Filed on 02/21/19 in TXSD Page 11 of 21

35. On or about December 2, 2012, PINTO sent an email to Camacho and
Guedez listing purchase orders for which Company A had been paid and noting the
three-percent calculation for this group of invoices as $62,217.17.

36. On or about December 26, 2012, Guedez emailed MULLER a false
invoice in the amount of $62,217. 17 in the name of Shell Company A. The invoice
falsely stated, in Spanish, that Shell Company A had performed consulting services
for Company A’s Affiliate and directed Company A’s Affiliate to send payment to
the Swiss Account, notwithstanding that Shell Company A had not performed any
services for Company A or Company A’s Affiliate. l

37. On or about January 16, 2013, MULLER caused $62,217.17 to be sent
to the Swiss Account.

38. On or about February 18, 2013, PINTO sent an email to Camacho and
Guedez listing the payments made by PDVSA to Company A, the payments made
by Company A’s Affiliate to the Swiss Account, and the payments owed to each
individual.

39. On or about August 20, 2014, PINTO forwarded the email described
in paragraph 38 to Camacho.

All in violation of Title 18, United States Code, Section 371.

ll

Case 4:19-cr-00135 Document 1 Filed on 02/21/19 in TXSD Page 12 of 21

COUNT TWO
(Conspiracy - 18 U.S.C. § 1349)

40. Paragraphs 1 through 15 and 17 through 39 are realleged and
incorporated by reference as though fully set forth herein.

41. Beginning in or around 2009 and continuing until at least 2013, in the
Southem District of Texas and elsewhere, the defendants,

RAFAEL ENRIQUE PINTO FRANCESCHI and
FRANZ HERMAN MULLER HUBER

did knowingly and intentionally conspire to devise a scheme and artifice to defraud
Company A and Company A’s Affiliate, and to obtain money and property from
Company A and Company A’s Affiliate by means of materially false and fraudulent
pretenses, representations, and promises, and for the purpose of executing such
scheme and artifice, did transmit and cause to be transmitted, by means of wire
communication in interstate and foreign commerce, writings, signs, signals, pictures,
and sounds in violation of Title 18, United States Code, Section 1343.
Manner and Means of the Conspiracv

42. The manner and means by which PINTO, MULLER, and their co-
conspirators sought to accomplish the purpose of the conspiracy included, among
other things, the following, while in the Southem District of Texas and elsewhere:

43. PINTO and MULLER would and did receive a share of the money

sent to the Swiss Account.

12

Case 4:19-cr-00135 Document 1 Filed on 02/21/19 in TXSD Page 13 of 21

44. Devising a system that concealed from Company A and Company A’s
Affiliate that PINT() and MULLER would receive a share of the “commissions”
sent to the Swiss Account, specifically:

a. PINTO used a personal email account, and not his Company A email
account, to provide Guedez with the information regarding PDVSA’s
payments to Company A, which Guedez used to create false invoices in
the name of Shell Company A;

b. Guedez used an email account in the name of Shell Company A to send
the false invoices to MULLER, through MULLER’s personal email
account, and not his Company A email account;

c. MULLER caused Company A’s Affiliate to pay the false invoices sent by
Guedez for purported consulting services provided to Company A’s
Affiliate, despite the fact that Shell Company A did not actually provide
any consulting, or other, services;

d. After payment for the false invoices Was sent to the Swiss Account,
Guedez dispersed the proceeds to the conspirators, including PINT() and
MULLER, through offshore accounts, accounts in the names of third
parties, and accounts in the names of corporate entities.

e. PINTO provided instructions to Guedez and Camacho regarding the bank

accounts to which PINTO’s and MULLER’s kickbacks Were sent.

13

Case 4:19-cr-00135 Document 1 Filed on 02/21/19 in TXSD Page 14 of 21

f. In total, between approximately February 2011 and May 2013, PINTO
received at least $985,416.60 from the Swiss Account.

g. In total, between approximately March 2012 and December 2012, at least
$263,562.99 was sent from the Swiss Account to the Puerto Rico account
for MULLER’s benefit. Between approximately March 2012 and August
2015, at least $258,649.94 was sent from the Puerto Rico account to
accounts in MULLER’s name.

All in violation of Title 18, United States Code, Section 1349.

14

Case 4:19-cr-00135 Document 1 Filed on 02/21/19 in TXSD Page 15 of 21

COUNTS THREE and FOUR
(Wire Fraud - 18 U.S.C. §§ 1343 and 2)

45. Paragraphs 1 through 15, 17 through 39, and 42 through 44 are
realleged and incorporated by reference as though fully set forth herein.
46. On or about the dates set forth below, in the Southem District of Texas

and elsewhere, the defendants,

RAFAEL ENRIQUE PINTO FRANCESCHI and
FRANZ HERMAN MULLER HUBER

aided and abetted by each other, having devised a scheme and artifice to defraud and
to obtain money and property by means of false and fraudulent pretenses,
representations, and promises, for the purpose of executing the aforesaid scheme and
artifice to defraud, did knowingly transmit and cause to be transmitted, by means of
wire communications in interstate and foreign commerce, certain writings, signs,

signals, pictures and sounds, as follows:

 

COUNT DATE WIRE C()MMUNICATION
Email from Guedez to MULLER attaching
Three December 26, 2012 a false invoice in the amount of 862,217.17
in the name of Shell Company A.

Email from PINTO to Camacho and
Guedez listing the payments made by
PDVSA to Company A, the payments made
by Company A’s Affiliate to the Swiss
Account, and the payments owed to each
individual

 

 

Four February 18, 2013

 

 

 

 

 

All in violation of Title 18, United States Code, Sections 1343 and 2.

15

Case 4:19-cr-00135 Document 1 Filed on 02/21/19 in TXSD Page 16 of 21

COUNT FIVE
(Conspiracy - 18 U.S.C. § 1956(h))

47. Paragraphs 1 through 15 and 17 through 39, and 42 through 44, are
realleged and incorporated by reference as though fully set forth herein.

48. Beginning in or around 2009 and continuing until at least 2015, in the
Southem District of Texas and elsewhere, the defendants,

RAFAEL ENRIQUE PINTO FRANCESCHI and
FRANZ HERMAN MULLER HUBER,

did knowingly conspire, confederate, and agree with Camacho, Guedez, Official A,
and others known and unknown to the Grand Jury to commit offenses under Title
18, United States Code, Section 1956, namely:

a. knowing that the property involved in a financial transaction represented
the proceeds of some form of unlawful activity, to conduct or attempt to
conduct such a financial transaction which in fact represented the proceeds
of specified unlawful activity, knowing that the transaction was designed
in whole and in part to conceal and disguise the nature, the location, the
source, the ownership, and the control of the proceeds of specified
unlawful activity, namely, (1) bribery of a foreign official, a felony
violation of the FCPA, Title 15, United States Code, Section 78dd-2, and
(2) wire fraud, Title 18, United States Code, Section 1343, in violation of

Title 18, United States Code, Section 1956(a)(1)(B); and

16

Case 4:19-cr-00135 Document 1 Filed on 02/21/19 in TXSD Page 17 of 21

b. transporting, transmitting, or transferring, or attempting to transport,
transmit, or transfer a monetary instrument or funds from a place in the
United States to or through a place outside the United States or to a place
in the United States from or through a place outside the United States with
the intent to promote the carrying on of specified unlawful activity,
namely, (l) bribery of a foreign official, a felony violation of the FCPA, '
Title 15, United States Code, Section 78dd-2, and (2) wire fraud, Title 18,
United States Code, Section 1343, and this in violation of Title 18, United
States Code, Section 1956(a)(2)(A).
Manner and Means of the Conspiracv
49. The manner and means by which PINTO, MULLER, and their co-
conspirators sought to accomplish the purpose of the conspiracy included, among
other things, the following, while in the Southem District of Texas and elsewhere:
50. PINTO and MULLER paid and caused Company A and Company A’s
Affiliate to pay three percent of the funds received by Company A from PDVSA to
Shell Company A, knowing that these payments constituted (1) bribes to the PDVSA
officials for assistance with getting paid on outstanding invoices on PDVSA
contracts, as well as assistance with winning additional PDVSA business, and (2)

kickbacks to themselves

17

Case 4:19-cr-00135 Document 1 Filed on 02/21/19 in TXSD Page 18 of 21

51. PINTO and MULLER, together with others, concealed and attempted
to conceal, the nature, source, and ownership of the bribes and kickbacks by creating
false invoices for Shell Company A for services that were never performed and
causing these false invoices for Shell Company A to be paid.

52. PINTO and Guedez, each tracked the payments made into the Swiss
Account by Company A’s Affiliate and the amounts owed to the various members
of the conspiracy.

53. PINTO and MULLER, together with others, concealed and attempted
to conceal the fact that the conspirators were the ultimate beneficiaries of these
payments through a variety of means, namely:

a. Payments for Official A’s benefit were wired from the Swiss Account to

an account in the name of one of Official A’s relatives

b. The first payment for PINTO was wired from the Swiss Account to the

Panama account, which was in the name of one of PINTO’s associates

c. Later payments for PINTO were wired from the Swiss Account to an

account in the Cayman Islands.

d. Payments for Camacho were wired from the Swiss Account to an account

in the Cayman Islands in the name of one of Camacho’s relatives

18

Case 4:19-cr-00135 Document 1 Filed on 02/21/19 in TXSD Page 19 of 21

e. Payments for MULLER were wired from the Swiss Account to the Puerto
Rico Account, and then wired from the Puerto Rico Account to accounts
at multiple banks in MULLER’s name.

All in violation of Title 18, United States Code, Section 1956(h).

19

Case 4:19-cr-00135 Document 1 Filed on 02/21/19 in TXSD Page 20 of 21

NoTICE oF CRIMINAL FoRFEITURE
(13 U.s.C. § 2461(¢); 18 U.s.C. § 981(3)(1)(€))

54. Pursuant to Title 28, United States Code, Section 2461(c) and Title 18,
United States Code, Section 981(a)(1)(C), the United States gives notice to the
defendants

RAFAEL ENRIQUE PINTO FRANCESCHI and
FRANZ HERMAN MULLER HUBER,

that in the event of conviction of either of the offenses charged in Counts l and 2 of
this Indictment, the United States intends to seek forfeiture of all property, real or
personal, which constitutes or is derived from proceeds traceable to such offenses

NoTICE oF FoRFEITURE
(18 U.s.C. § 982(a)(1))

55. Pursuant to Title 18, United States Code, Section 982(a)(1), the United
States gives notice to the defendants

RAFAEL ENRIQUE PINTO FRANCESCHI and
FRANZ HERMAN MULLER HUBER,

that upon conviction of the offense charged in Count 3 of this Indictment, the United
States intends to seek forfeiture of all property, real or personal, involved in money
laundering or traceable to such property.
PROPERTY IN SUBSTITUTION
56. ln the event that a condition listed in Title 21, United States Code,

Section 853(p) exists the United States may seek to forfeit any other property of

20

Case 4:19-cr-00135 Document 1 Filed on 02/21/19 in TXSD Page 21 of 21

the defendants in substitution up to the total value of the property subject to
forfeiture The United States may seek the imposition of a money judgment

against each defendant

A TRUE BILL

OR\G\NAL S\GNATURE ON F|LE

FOREPERSON

RYAN K. PATRICK ROBERT ZINK

UNITED STATES ATTORNEY ACTING CHIEF
FRAUD SECTION
CRIMINAL DIVISION
DEPARTMENT OF JUSTICE

     

, BY:
JO P. PEARSON S RAH E. ED A
ROBERT S. JOHNSON SGNALI D. PATEL
ASSISTANT UNITED STATES TRIAL ATTORNEYS

ATTORNEYS

21

